Citation Nr: 1121898	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, manifested by cysts and lipomas, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating action by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran served on the USS Providence in the offshore waters of Vietnam.  His service did not include duty in, or visitation to, Vietnam.

2.  The Veteran did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969.

3.  There is no evidence of record corroborating the Veteran's assertion of in-service exposure to Agent Orange.

4.  The Veteran has not been diagnosed with any disorder which is presumptively related to Agent Orange.

5.  It has not been shown, by credible competent evidence, that the Veteran's cysts and lipoma were manifested during service or indeed until many years thereafter-or that they were due to or aggravated by any other service-related incident, to include Agent Orange exposure.


CONCLUSION OF LAW

A skin disorder, manifested by cysts and lipomas, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in July 2005, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The Board is also aware of the considerations of the Court in Dingess supra, regarding the need for notification that a disability rating and an effective date for the award of benefits will be assigned if service connection or increased ratings are awarded.  Because in this case however the service connection claim in question is being denied, such matters are moot.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The VA has also satisfied its duty to assist the Veteran in the development of his claim.  Relevant in-service and post-service treatment reports are of record.  Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this case, there is no indication that the Veteran's skin condition, manifested by cysts and lipomas, may be associated with his military service.  Indeed, as discussed below, there is no competent evidence of in-service events related to any skin disorder, nor has he provided credible evidence of continuity of symptomatology since separation from service.  Finally a February 2006 progress note determined that there was no medical basis for finding a causal relationship between the cysts/lipomas and herbicide exposure.  The Veteran has presented no competent medical evidence to the contrary.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran maintains that he developed cysts and lipomas as a result of herbicide exposure during service.  He contends that he was exposed to Agent Orange when his vessel, the USS Providence, entered the official waters of Vietnam during the period he was on the ship from December 1966 to November 1968.  He also contends that he was exposed to herbicides in Korea from January 1968 to March 1968.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  Specifically service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

In addition, the United States Department of Defense ("DoD") has confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  DoD defoliated the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e)(2010) will apply.  See MR21- 1MR, Part VI, Chapter 2, Section B.

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The specified diseases which have been listed therein include chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that cysts and lipomas are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis.  

Turning to the evidence of record, service personnel records show the Veteran served on board the USS Providence during the Vietnam era.  However, there is no indication that he served in Vietnam for duty or visitation.  Although his DD Form 214 shows he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with Device, these awards and citations do not prove actual "service in the Republic of Vietnam" for purposes of the regulations.  Haas, 525 F.3d at 1193-1194.  

The Board also acknowledges that the Veteran was awarded an Armed Forces Expeditionary Medal during service, which his DD 214 clearly shows was given for service in Korea.  Although he asserts that he was exposed to herbicides in Korea between January 1968 and March 1968, these dates do not fall with the requisite service period.  Rather, the spraying of Agent Orange along the DMZ in Korea did not begin until April 1968 about one month after his ship left the area.  

The RO attempted to verify the Veteran's Vietnam service, requesting the dates of service in Vietnam as well as the dates, units of assignment, and locations where the Veteran served in Korea.  The RO also requested any documents showing exposure to herbicides.  

In August 2005, the RO received a response from the service department, confirming that the Veteran served aboard the USS Providence (CLG 6) which was in the official waters of the Republic of Vietnam roughly between December 1966 and November 1968.  However they were unable to determine whether or not the Veteran had in-country service in Vietnam.  See VA Form 3101.  There were also no records of exposure to Agent Orange/herbicides.

Unfortunately the Veteran's service on board the USS Providence, as reflected in the record does not fall within the definition of "service in Vietnam" in the relevant statutes and regulations.  There is no documentation that he had actual visitation to Vietnam or that he was and there is no corroborative evidence to support such a finding.  There is also no evidence to show that the Veteran was attached to a unit on the DMZ in Korea.  

Therefore, without evidence that the Veteran was ever present in Vietnam or at or near the Korean DMZ from April 1968 to July 1969 or other direct proof of exposure, he is not entitled to a presumption of Agent Orange exposure, and the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not apply.  

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran alleges that he was exposed to herbicides primarily while on board a ship that was in the official waters of Vietnam and Korea.  As noted previously, there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion without more, simply does not does not support the claim that he was, in fact, actually exposed to Agent Orange in service.  

In this case, service treatment records (STRs) are entirely negative for any complaints, treatment, or diagnosis pertaining to any skin disorders.  Moreover, the claims folder is devoid of any relevant treatment records or other medical documents until 1998, 29 years after service discharge, when the Veteran underwent surgical removal of epidermal inclusion cysts from the upper mid back and lower back.  The physician did not specifically relate the cysts to service, to include herbicide exposure, nor did subsequent doctors who treated the Veteran. 

Also of record is a progress note showing the Veteran was seen during a VA dermatology consultation in February 2006.  He gave a history of multiple epidermal inclusion cysts and was "wondering" if they could be related to Agent Orange.  The examiner, however, concluded that epidermal inclusion cysts were not recognized as being caused by Agent Orange exposure.  This progress note provides an opinion consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  

Here, the Board is unable to attribute the post-service development of the Veteran's cysts and lipomas to his service.  The record does not show that the cysts, first documented in 1998 were manifested prior to that date and during those intervening years he did not complain of or receive treatment for any pertinent symptoms.  That is to say, he has failed to show continuity of symptomatology in the several decades after his service had ended before the manifestation of relevant pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, such a long span between the conclusion of his military service and the onset of his symptoms after service is probative evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking the cysts/lipomas to service.  See Hickson, supra.  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he developed cysts and lipomas as a result of in-service herbicide exposure, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to describe skin problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The problem in this case is that there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  In addition, his cysts and lipomas are not among the enumerated diseases listed in 38 C.F.R. § 3.309 as having a positive association with exposure to herbicide agents.  Finally, the evidence currently contained within the claims file does not establish that a medical nexus exists between the Veteran's claimed disability and his period of service.  Thus, the Veteran's own opinion and theories about his claimed disability, to the extent it is to be accorded some probative value, is far outweighed by the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In this case the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a skin disorder manifested by cysts and lipomas, to include as a result of in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


